Lumpkin, J.
Rhodes was convicted of the murder of Walker Green, and sentenced to be hung. He moved for a new trial, which was denied, and he excepted. The rulings stated in the headnotes are clear, without any elaboration. Any effort on the part of counsel for the State to get before the jury facts not shown by the evidence, by means of their own unsworn statements, would be a serious wrong, and deserve not only a prompt check but a proper rebuke. But, under the facts of this case, we can not say that such an effort was made, or that it will require a reversal that the court declined to stop the argument of counsel to which objection was made.
The accused did not introduce on the trial evidence as to his character. Evidence was introduced by the State, apparently without objection, tending to show bad conduct on his part, such as drunkenness, carrying a pistol, and mistreating his wife. Counsel for the State, in argument in conclusion, severely criticised the accused as a man of bad character. After conviction, and in connection with the motion for a new trial, the accused produced certain affidavits tending to show that his character was good, and also produced written requests from eleven of the jurors who found the accused guilty, and from the widow of the deceased, requesting the court to grant a new trial. The court refused to do so. Such affidavits and requests furnish no basis for a reversal of the judgment overruling the motion for a new trial. The evidence of good character is not brought forward as newly discovered. On the trial it was not thought necessary to introduce such evidence. It can not require a reversal now. The requests that a new trial be granted show no legal reason for doing so. Such requests resemble rather an appeal to one having power to pardon or commute, than parts of a motion for a new trial.

Judgment affirmed,.


All the Justices concur.